Citation Nr: 0737364	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
prostate cancer as a result of exposure to herbicides; found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for bilateral pes 
planus; and denied a compensable rating for bilateral hearing 
loss.  

The veteran subsequently clarified that he was seeking 
service connection for a genitourinary disability, not 
prostate cancer.  He perfected an appeal to the Board on all 
three issues.  In a September 2004 decision, the Board found 
that new and material evidence had been submitted and 
reopened the claim for service connection for bilateral pes 
planus.  The Board then remanded the issue of entitlement to 
service connection for bilateral pes planus, as well as the 
issues of entitlement to service connection for a 
genitourinary disability and entitlement to a compensable 
rating for bilateral hearing loss, for further evidentiary 
development.  

In an April 2007 rating decision, the RO granted service 
connection for 
second degree bilateral pes planus and assigned a 10 percent 
rating, effective January 24, 2001.  The other two issues 
remained denied.  The case has now been returned to the 
Board.  

The Board notes that in a September 2004 statement, the 
veteran raised the issue of whether there was clear and 
unmistakable error in a September 1971 rating decision that 
denied service connection for bilateral pes planus.  In an 
April 2007 statement, he again raised the issue of 
entitlement to service connection for tinnitus.  And in his 
Informal Hearing Presentation, the veteran's representative 
raised the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a left shoulder disability.  None of these issues has been 
adjudicated by the RO and they are not currently before the 
Board.  They are referred to the RO for appropriate action.  

In this regard, the Board observes that the veteran had 
requested that his clear and unmistakable error claim be 
adjudicated prior to the issue of entitlement to service 
connection for pes planus because the issues were 
inextricably intertwined.  However, this was not accomplished 
before service connection for bilateral pes planus was 
granted.  The award of service connection constitutes a total 
grant of the issue that was on appeal and the Board no longer 
has jurisdiction over that claim.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  The clear and unmistakable 
error claim has not been adjudicated by the RO and is 
referred to the RO for adjudication in the first instance.  

The Board also observes that the veteran and his 
representative asserted that the 
RO failed to adjudicate the claim for service connection for 
tinnitus.  However, during the post-remand development, the 
case was being handled by the Appeals Management Center (AMC) 
in Washington, D.C., and not by the RO.  The AMC did not have 
jurisdiction to handle the newly raised claims.  They are 
also not currently before the Board.  Again, as noted above, 
the new claims have been referred to the RO for appropriate 
development.  

The veteran submitted additional evidence to the Board with a 
waiver of RO review in accordance with 38 C.F.R. § 20.1304.  

The issue of entitlement to an initial rating in excess of 10 
percent for bilateral pes planus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.  




FINDINGS OF FACT

1.  The medical evidence shows that the veteran's 
genitourinary disability, diagnosed as chronic prostatitis, 
is related to injury or disease in service.  

2.  Audiometric findings in August 2001 and May 2006 show 
that the veteran has Level I hearing in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
chronic prostatitis have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.85, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In light of the favorable determination with respect the 
issue of entitlement to service connection for a 
genitourinary disability, no further discussion of VCAA 
compliance is needed with regard to that matter.  

With regard to the issue of entitlement to a compensable 
rating for bilateral hearing loss, in a January 2005 letter, 
the AMC provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claim.  The case was last readjudicated in April 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, lay statements, 
and personal hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting private medical reports and lay 
statements.  Moreover, by virtue of his occupation, he is 
well versed in VA law and the evidence necessary to 
substantiate claim.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim for an increased rating 
for the bilateral hearing loss, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The veteran's service medical records reflect that he was 
seen in April 1969 for urethral discharge.  The assessment 
was urethritis.  He was treated with penicillin.  In May 
1969, it was noted that the penicillin had failed and the 
urethritis had recurred.  At his personal hearing before the 
undersigned in April 2004, the veteran testified that he 
continued to experience symptoms of a genitourinary 
disability after he was discharged from service.  Upon VA 
examination in March 2006, the examiner noted the veteran 
continued to suffer from non-specific urethritis and chronic 
prostatitis.  In May 2006, the examiner surmised that the 
veteran's current prostatism may reflect urethral stricture.  
He opined that it was as likely as not that the veteran's 
current urinary tract dysfunction resulted from his 
urethritis in service.  As such, the record shows evidence of 
a disability in service, evidence of a current disability, 
and evidence that the currently diagnosed genitourinary 
disability is related to the incident in service.  See Boyer, 
Mercado-Martinez, supra.   Consequently, service connection 
for a chronic prostatitis is warranted.  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's service-connected bilateral hearing loss has 
been assigned a noncompensable rating under the provisions of 
Diagnostic Code 6100 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.85.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2007).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to a compensable or higher evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2007).  

At a VA audiological examination in August 2001, the veteran 
reported that he had a long history of bilateral hearing loss 
with difficulty hearing in most situations.  Audiometric 
studies revealed puretone thresholds of 25, 65, 55, and 60 
decibels in the right ear and 25, 40, 60, and 55 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 51 decibels and in the left ear was 45 decibels.  
Speech discrimination ability was 94 percent in the right ear 
and 94 percent in the left ear.  The examiner diagnosed 
moderately severe hearing loss in the right ear; and mild to 
moderately severe sensorineural hearing loss in the left ear.  

At a subsequent VA audiological examination in May 2006, 
audiometric studies revealed puretone thresholds of 25, 55, 
55, and 55 decibels in the right ear and 25, 45, 60, and 60 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 48 and in the 
left ear was 48.  Speech discrimination ability was 94 
percent in each ear.  The examiner diagnosed the veteran with 
bilateral sensorineural hearing loss.  

The findings on the veteran's audiometric studies in both 
August 2001 and May 2006 correlate to a designation of level 
I hearing in the right ear and 
level I hearing in the left ear.  Table VII of § 4.85 
provides for a 0 percent (noncompensable) evaluation under 
Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  More severe hearing loss has not been 
clinically demonstrated.  Consequently, the veteran has not 
met the criteria for a compensable rating for his bilateral 
hearing loss.  

The Board is sympathetic to the veteran's assertions that his 
level of hearing loss 
is more severely disabling and should be compensated 
accordingly.  However, disability ratings for hearing 
impairment are derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, a mechanical 
application of the rating schedule results in a 
noncompensable rating under Diagnostic Code 6100.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered as requested by the veteran and his 
representative.  However, in this case, the evidence does not 
show that the veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
for the veteran's hearing loss.  Moreover, although the 
veteran and his representative have asserted that the veteran 
has to conduct more than 100 hearings per year in his current 
employment, there is no evidence showing that his hearing 
loss markedly impairs his ability to do so.  Moreover, during 
the Board hearing with the undersigned, there was no 
indication that his disability affected his ability to 
effectively participate in the hearing.  There is nothing in 
the record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Hence, the Board finds 
that a referral for consideration of an extraschedular rating 
is not appropriate.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 
supra.  Therefore, the appeal must be denied.  


ORDER

Service connection for chronic prostatitis is granted.  

A compensable rating for bilateral hearing loss, including on 
an extraschedular basis, is denied.  




REMAND

As noted above, in an April 2007 rating decision, the RO 
granted service connection for bilateral pes planus and 
assigned a 10 percent rating, effective January 24, 2001.  
Subsequently, in an April 2007 statement, the veteran 
expressed disagreement with the 10 percent rating.  However, 
it does not appear that the RO has had the opportunity to 
provide the veteran with a statement of the case on the 
matter.  

Since there has been an initial adjudication of the claim, 
and a notice of disagreement that was received within one 
year of that rating decision, the case must be remanded for 
issuance of a statement of the case on the issue.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.302(a) 
(2007); see also, Manlincon v. West, 12 Vet. App. 238 (1999).  

After the RO has issued the statement of the case, the matter 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the issue of 
entitlement to increased initial rating for 
bilateral pes planus (if he so desires) by 
filing a timely substantive appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


